ACCEPTED
                                                                                                      03-14-00277-CV
                                                                                                              6524656
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 8/17/2015 2:05:17 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                      THE MEYERSON LAW FIRM, P.C.
                                     ATTORNEYS AT LAW
                               2224 Walsh Tarlton Ln., Suite 120          RECEIVED IN
                                     Austin, Texas 78746             3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                         Phone: (512) 330-9001 │ Fax: (512) 330-9005
                                     www.meyersonfirm.com              8/17/2015 2:05:17 PM
                                                                          JEFFREY D. KYLE
               ________________________________________________________________
                                                                                Clerk
                                         August 17, 2015

Via E-filing
Honorable Justice David Puryear
Honorable Justice Bob Pemberton
Honorable Justice Scott Field
3rd Court of Appeals
209 West 14th St., Room 101
Austin, Texas 78701

Re:    Verticor, Ltd. v. Michael Wood, Appellate Cause No. 03-14-00277-CV, In the Court of
       Appeals for the Third District of Texas (at Austin)

To the Honorable Justices:

        This letter is written to respectfully request the 3rd Court of Appeals rule on the pending
interlocutory appeal in Cause No. 03-14-00277-CV. As the Court is aware, Appellant Verticor,
Ltd. filed its Notice of Appeal on May 2, 2014. This is an accelerated appeal pursuant to Texas
Rule of Appellate Procedure 28.1(a) and § 51.014(a)(9) of the Texas Civil Practice & Remedies
Code. Briefs were filed by both parties and oral argument was heard on October 8, 2014. Since
that date, no ruling has been issued by the Court. In an effort to allow this case to move forward
in the trial court, Appellee Michael Wood is formally requesting the Court rule on the pending
appeal. Should the Court have any questions, please contact our office.

                                                     Sincerely,




                                                     Jeff. M. Meyerson


cc:    Mr. David E. Chamberlain
       Ms. Catherine L. Kyle